NOTICE OF ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20, line 9, delete “built into the phone case” and insert --built into the mobile device case--.

Reasons for Allowance
Claims 1-3, 5-12 and 15-20 are allowed.  The closest prior art of Yehezkel (U.S. Publication No. 2018/0161594) is relied upon as set forth in the Office Action filed on February 22, 2022.  The following is an examiner’s statement of reasons for allowance: 
Concerning independent claims 1 & 20, the instantly claimed invention is distinctly different from the closest prior art in that Yehezkel does not disclose the UV-C emitting mobile device case as set forth therein; in conjunction with the limitations of a power source built into the mobile device case and connected to the UV-C LED and coupled to an on/off switch configured to activate and deactivate the UV-C LED, wherein the power source is connected to the mobile device and configured to draw power directly from the mobile device.  Further, Yehezkel does not disclose that the UV-C light is coupled to a mobile application hosted on the mobile device configured to activate the at least one UV-C LED, control the wavelength of emission, and provide a status of activation.
As such, independent claims 1 & 20, and the claims that depend therefrom, are allowable over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799